Exhibit 21 Subsidiaries of the Registrant The following table provides a listing of the direct and indirect operating subsidiaries of the Registrant as of April 24, 2012, the percent of voting stock held by the Registrant, and the jurisdiction of incorporation or organization in which each subsidiary was incorporated or organized. Subsidiaries of the Registrant Jurisdiction of Incorporation or Organization Percentage Voting Stock Held by Registrant Farmers Bank & Capital Trust Company Kentucky 100% United Bank & Trust Company, Versailles, Kentucky Kentucky 100% First Citizens Bank Kentucky 100% Citizens Bank of Northern Kentucky, Inc. Kentucky 100% FCB Services, Inc. Kentucky 100% FFKT Insurance Services, Inc. Kentucky 100% EKT Properties, Inc. Kentucky 100% Farmers Capital Bank Trust I Delaware 100% Farmers Capital Bank Trust II Delaware 100% Farmers Capital Bank Trust III Delaware 100% Leasing One Corporation (1) Kentucky Farmers Bank Realty Co. (1) Kentucky EG Properties, Inc. (1) Kentucky Farmers Capital Insurance Corporation (1) Kentucky FORE Realty, LLC (1) Kentucky Farmers Fidelity Insurance Agency, LLP (2) Kentucky Austin Park Apartments, LTD(3) Kentucky Frankfort Apartments II, LTD (4) Kentucky ENKY Properties, Inc. (5) Kentucky EGT Properties, Inc. (6) Kentucky NUBT Properties, LLC (7) Kentucky Flowing Creek Realty, LLC (8) Indiana St. Clair Properties, LLC (9) Kentucky HBJ Properties,LLC (10) Kentucky 1 A wholly-owned subsidiary of Farmers Bank & Capital Trust Company (“Farmers Bank”) 2 A fifty percent (50%) owned LLP of Farmers Capital Insurance Corporation. 3 Farmers Bank has a 99% limited interest in this partnership. 4 Farmers Bank has a 99.9% limited interest in this partnership. 5 A wholly-owned subsidiary of Citizens Bank of Northern Kentucky, Inc. 6 A wholly-owned subsidiary of United Bank & Trust Company. 7 EGT Properties, Inc. holds an 83% member interest and ENKY Properties, Inc. holds a 17% member interest. 8 NUBT Properties, LLC holds a 67% member interest and the remaining 33% interest is held by unrelated third parties. 9 Farmers Bank has a 95% limited interest in this partnership. 10.A wholly-owned subsidiary of First Citizens.
